Citation Nr: 1521982	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure. 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.

The Veteran's electronic claims files in Virtual VA and VBMS have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has ischemic heart disease as a result of herbicide exposure while on temporary duty at Takhli Royal Thai Air Force Base (RTAFB) in Thailand from May to June 1972, and while changing planes in Saigon, Vietnam in June 1972.

Service personnel records obtained from the National Personnel Records Center (NPRC) in April 2014 contain a Travel Voucher or Subvoucher, which corroborates the Veteran's contention that he had temporary duty at Tahkli Royal Thai Air Force Base (RTAFB) in Thailand from May 6 to June 10, 1972, and that he landed in Saigon Vietnam on June 11, 1972.  Thus, the Board concedes that the Veteran was exposed to herbicides during his active military service.  38 C.F.R. § 3.307(a)(6)(iii).

Although November 2013 private treatment records from Florida Medical Clinic Heart Care state that diagnostic evaluations for ischemic heart disease with a Holter monitor, echocardiogram and nuclear study were unremarkable and that there was no evidence of ischemia or dysrhythmias, in the April 2014 remand, the Board directed that if necessary based on the additional records received (pertaining to verification of the Veteran's claimed exposure) that the Veteran be scheduled for an appropriate VA examination to determine if he has ischemic heart disease related to his service. 

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3. 

As there is no indication that the Veteran was afforded a VA examination to determine whether he has a current heart disability, to include ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, related to any incident of his military service, to include his presumed exposure to herbicides therein, the claim must be remanded to afford the Veteran a VA examination as directed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the November 2013 private treatment record from Florida Medical Heart Clinic suggests that the Veteran was to be followed by for his claimed heart disability.  Thus, VA treatment records, if any, must be obtained and associated with the claims file for review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA medical treatment records that may show diagnosis and/or treatment for his claimed heart condition that have not yet been associated with the claims file.  He should be requested to submit authorization necessary to enable VA to obtain records from any private sources identified.  

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA medical treatment records must be obtained from all VA treatment facilities identified by the Veteran and in the record.  

Appropriate steps should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file. If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond.

2. Once the above requested development has been completed to the extent possible, schedule the Veteran for a VA cardiovascular examination with an examiner who has reviewed the claims file, to include any electronic records contained in Virtual VA and VBMS.  

Based upon the examination, to include any necessary diagnostic testing, the examiner should clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  If it is determined that a heart disability is not shown on examination or in treatment records, the examiner should so state. 

As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein.  

3. After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

